[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff, Victor Compe Jr., on June 24, 1994, filed a five count amended complaint against the defendant, Norwalk Hospital, alleging four counts in breach of contract, and violation of General Statutes § 31-71a et seq.1 arising out of the termination of the plaintiff's employment by the defendant. The defendant, Norwalk Hospital, filed a cross motion for summary CT Page 2859 judgment (#118), an affidavit, and documentary evidence. The plaintiff filed affidavits, and documentary evidence in opposition to the motion.
The defendant argues that summary judgment should be granted in its favor because the plaintiff resigned his employment, and did not give the notice required to be eligible for paid time off hours. The plaintiff argues that he had no intent to resign. The defendant's cross motion for summary judgment is denied as the determination of whether the plaintiff's intent was to resign his employment presents question of fact not appropriately decided on a motion for summary judgment. See Connell v. Colwell, 214 Conn. 242,251, 571 A.2d 116 (1990).
So Ordered.
Dated at Stamford, Connecticut this 23rd day of March, 1995.
WILLIAM BURKE LEWIS, JUDGE